Title: From George Washington to John Moylan, 31 August 1783
From: Washington, George
To: Moylan, John


                        
                            Sir
                            Rocky Hill Augst 31st 1783.
                        
                        I have received your Letter of the 18th, also the duplicate inclosed in yours of the 24th.
                        If the Articles should not have been forwarded you will be informed by the Superintendant of Finance, that
                            the immediate necessity of incurring the expence of transportation has ceased to exist, I am however pleased with your
                            exertions on this, as well as former occasions. The reasons you have given for your detention in Phila., have always
                            appeared satisfactory, and I have the pleasure to assure you, the business of your department with the Army has been
                            conducted by your Assistant Mr Brooks entirely to my satisfaction. I am Sir, Your Most Obt Servt
                        
                            G. Washington
                        
                    